Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 99-115 were presented for examination.  Applicant filed an amendment on July 2, 2021.  Claims 1-98 were previously canceled.  Claim 99 was amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 99-115.   Therefore, the rejection of claims 99-115 is a final rejection.     


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because Examiner simply made a conclusory statement that “claims 99-115 recite…subject matter that falls within the enumerated grouping of abstract ideas…as commercial or legal interactions.”  Examiner disagrees.  Examiner provided a clear and concise explanation of why the claims were not considered patent eligible that was more than a mere statement declaring the ineligibility of the claims.  Examiner’s full analysis has been provided below to support the argument that the 101 rejection does not rely on a conclusory statement.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the claimed invention was not directed to a law of nature or natural phenomena; mathematical concepts including ‘mathematical relationships, mathematical formulas or equations, or mathematical calculations; or mental processes performed in the human mind including “observation, evaluation, judgment and opinion.  In response, Examiner states that Applicant’s argument is immaterial since the 101 rejection is not based on a finding that the claimed invention is directed towards any of the categories of abstract ideas referenced by Applicant.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection is improper because the invention of claim 99 along with dependent claims 100-115 is an improvement in computer technology that affords a device which operates under inventive programming to “obtain a set of rules on said computer code that 
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention at issue is directed to non-abstract improvements in computer technology, similar to the inventions in Enfish and McRO.  Examiner disagrees.  Applicant’s claimed invention is easily distinguishable from both Enfish and McRO.  Applicant’s claimed invention is distinguishable from the claimed invention in Enfish and McRO because, unlike Enfish and McRO, Applicant’s claimed invention does not improve, enhance, or add to the functionality of the computer.  In fact, it doesn’t have any effect on the computer at all.  Applicant’s claimed invention merely uses the computer as a tool to implement a process.  Applicant further argued that the claimed invention at issue solves the technological problem of determining fees or taxes.  However, the determination of fees and taxes is an administrative problem and not a technological one.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the claimed invention includes significantly more that the abstract idea because the elements deal with improvements to the technology or technical field as well as 
Applicant argued that Examiner’s 101 rejection was improper because the prior art did not teach or suggest the claimed invention.  In response, Examiner notes that novelty and obviousness are not considered in the analysis of patent subject matter eligibility.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Examiner did not evaluate any additional elements individually or in combination to determine whether they integrate the exception into a practical application.  Examiner disagrees.  Applicant has failed to point out a single limitation in any claim, dependent or otherwise, that integrates the identified abstract idea into a practical application or provides significantly more than the abstract idea itself.  Examiner has applied the statutory requirements of 35 USC 101 to each and every limitation of every claim, and each limitation in each claim was considered both individually and in combination with other limitations in the claim being examined.  Examiner also provided an explanation of the findings made at each step of the 101 analysis.  No conclusory statements were given.  For these reasons, Examiner finds Applicant’s argument non-persuasive.
Applicant argued that Examiner’s 101 rejection was improper because Examiner has not made a showing that the claimed rules must be used in the determination of a fee-tax in a manner that precludes other means of determining a fee-tax.  Applicant further argued that claim 99 is patent eligible because it recited a specific implementation of a specific practical application rather than just a result.  Examiner disagrees.  Examiner has followed the steps of the two-part Alice/Mayo test in examining Applicant’s claimed invention for patent eligibility and found the claims to be directed to an abstract idea.  Because Examiner has shown that Applicant’s claimed invention lacks a practical application for the abstract idea and also does not provide significantly more than the 
Applicant argued that the prior art did not teach or suggest a set of rules based on said computer code that defines a fee-tax as a function of a taxing entity selected from 1) a plurality of taxing entities and 2) a fee-tax type obtained from a plurality of a fee-tax types, said fee tax types including a straight fee-tax type, a value-based fee tax type, or a calculated fee tax type to define a fee-tax.  Examiner disagrees.  The Bedell reference makes obvious the limitation of a set of rules based on said computer code that defines a fee-tax as a function of a taxing entity selected from 1) a plurality of taxing entities and 2) a fee-tax type obtained from a plurality of a fee-tax types, said fee tax types including a straight fee-tax type, a value-based fee tax type, or a calculated fee tax type to define a fee-tax (see Bedell:  col 6, lines 10-35).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest “depict on a client computer said fee-taxes determined as function of said taxing entity and said fee-tax type”.  Examiner disagrees.  The Stokes reference makes obvious the limitation “depict on a client computer said fee-taxes determined as function of said taxing entity and said fee-tax type” (see Stokes:  pgh 51).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that dependent claims 100-115 are patentable based on the patentability of claim 99.  Examiner disagrees.  Claims 100-115 are not patentable based on the patentability of claim 99 because Examiner has shown that claim 99 is not patentable under 35 USC 103.  Therefore, Examiner finds Applicant’s argument non-persuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 99-115 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 99-115 describe a system.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations 

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  Dependent claims 100-115 are also not patent eligible because the additional limitations included therein do no more than further describe the abstract idea.  Therefore, claim 99 is not patent eligible.     

	Dependent Claims
Dependent claims 100-115 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 100-115 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:   

100 (previously presented). The computer system of claim 99, wherein said set of rules further defines said fee-tax based on said fee-tax type and vehicle ownership location, said of said vehicle ownership as being either in said taxing entity or outside said taxing entity.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



102 (previously presented). The computer system of claim 101, wherein said set of rules further defines said fee-tax based on said fee-tax type and a plate transfer event.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

103 (previously presented). The computer system of claim 102, wherein said set of rules further defines said fee-tax based on said fee-tax type and a vehicle title status.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

104 (previously presented). The computer system of claim 103, wherein said set of rules further defines said fee-tax as a function of said fee-tax type and a vehicle lien status.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

105 (previously presented). The computer system of claim 104, wherein said set of rules further defines said fee-tax based on said fee-tax type and a vehicle plate type.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

106 (previously presented). The computer system of claim 105, wherein said set of rules further defines said fee-tax based on said fee-tax type and elapsed days from a vehicle purchase 

107 (previously presented). The computer system of claim 106, wherein said set of rules further defines said fee-tax based on said fee-tax type and a fee-tax title.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

108 (previously presented). The computer system of claim 107, wherein said set of rules further defines said fee-tax based on said fee-tax type and a vehicle entity obtained from a plurality of vehicle entities.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

109 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said straight fee-tax type by adding a flat fee-tax amount.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

110 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said straight fee-tax type by adding a percentage of a vehicle value.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

111 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said value-based fee-tax by adding a value-based fee-tax amount corresponding to one of a plurality of value ranges.  (The additional limitations only serve to further 

112 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said calculated fee-tax by adding a fractional value amount of said vehicle value.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

113 (previously presented). The computer system of claim 99, wherein said program further executable to: depict a fee-tax graphical user interface on a display surface of a client computer, said fee- tax graphic user interface by user interaction generates a fee-tax inquiry to obtain fee-taxes as function of a fee-taxing entity and fee-tax type; parses said fee-tax inquiry based on said set of rules; apply said set of rules to calculate said fee-tax based upon selection of said fee-taxing entity and said fee-tax type; and return said fee-tax payable on said motor vehicle transaction.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

114 (previously presented). The computer system of claim 113, wherein said fee-tax graphical user interface by user interaction generates a fee-tax inquiry to obtain fee-taxes as function of a fee-taxing entity, fee-tax type, and transaction type.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

115 (previously presented). The computer system of claim 114, wherein said computer code is further executable to validate said fee-tax inquiry. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Buchanan discloses an apparatus and computer-assisted document generation.  Valentine discloses a method and apparatus for electronic filing of income tax returns by a taxpayer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 99-115 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bedell (US 7,010,518) and in view of Irwin (US 5,899,978) and in further view of Stokes (2003/0144931 A1).   
Claim 99:	In regard to the following limitation, Bedell teaches:
99 (amended). A computer system configured to depict fee-taxes, comprising: a non-transitory computer readable medium; a processor operably coupled to said non-transitory computer readable medium, said non-transitory computer 
Bedell does not teach the remaining limitations.  However, Irwin teaches:
generate a plurality of fee-taxes associated with said taxing entity; allocate said plurality of fee-taxes associated with said taxing entity to one more of said fee-tax types; obtain said fee-tax type from said plurality of a fee-tax types, said fee tax types including said straight fee-tax type, said value-based fee tax type, or said calculated fee tax type; apply said fee-taxes to said fee-tax type obtained from said plurality of fee-tax types to produce said fee-tax as a function of said taxing entity and said fee-tax type; and (Irwin:  col 9, lines 1-30)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Bedell with the elements as taught by Irwin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Irwin (see Irwin: col 1, line 10 – col 2, line 35) where the reference addresses the problem of complying with tax and titling rules that vary across multiple jurisdictions.  Bedell/Irwin does not teach the remaining limitations.  However, Stokes teaches:      
depict on a client computer said fee-taxes determined as function of said taxing entity and said fee-tax type.  (Stokes:  pgh 51)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Bedell/Irwin with the elements as taught by Stokes because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references is found in Irwin (see Irwin: col 1, line 10 – col 2, line 35) where the reference addresses the problem of complying with tax and titling rules that vary across multiple jurisdictions.  
Claim 100:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 99.  In regard to the following limitation, Bedell teaches:
100 (previously presented). The computer system of claim 99, wherein said set of rules further defines said fee-tax based on said fee-tax type and vehicle ownership location, said of said vehicle ownership as being either in said taxing entity or outside said taxing entity.  (Bedell:  col 6, lines 1-20)
Claim 101:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 100.  In regard to the following limitation, Bedell teaches:
101 (previously presented). The computer system of claim 100, wherein said set of rules further defines said fee-tax based on said fee-tax type and a transaction type obtained from a plurality of transaction types.  (Bedell:  col 6, lines 1-20)
Claim 102:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 101.  In regard to the following limitation, Bedell teaches:
102 (previously presented). The computer system of claim 101, wherein said set of rules further defines said fee-tax based on said fee-tax type and a plate transfer event.  (Bedell:  col 6, lines 1-20)

103 (previously presented). The computer system of claim 102, wherein said set of rules further defines said fee-tax based on said fee-tax type and a vehicle title status.  (Bedell:  col 6, lines 1-20)
Claim 104:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 103.  In regard to the following limitation, Bedell teaches:
104 (previously presented). The computer system of claim 103, wherein said set of rules further defines said fee-tax as a function of said fee-tax type and a vehicle lien status.  (Bedell:  col 6, lines 1-20)
Claim 105:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 104.  In regard to the following limitation, Bedell teaches:
105 (previously presented). The computer system of claim 104, wherein said set of rules further defines said fee-tax based on said fee-tax type and a vehicle plate type.  (Bedell:  col 6, lines 1-20)
Claim 106:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 105.  In regard to the following limitation, Bedell teaches:
106 (previously presented). The computer system of claim 105, wherein said set of rules further defines said fee-tax based on said fee-tax type and elapsed days from a vehicle purchase date.  (Bedell:  col 6, lines 1-20)
Claim 107:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 106.  In regard to the following limitation, Bedell teaches:
107 (previously presented). The computer system of claim 106, wherein said set of rules further defines said fee-tax based on said fee-tax type and a fee-tax title.  (Bedell:  col 6, lines 1-20)
Claim 108:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 107.  In regard to the following limitation, Bedell teaches:
108 (previously presented). The computer system of claim 107, wherein said set of rules further defines said fee-tax based on said fee-tax type and a vehicle entity obtained from a plurality of vehicle entities.  (Bedell:  col 6, lines 1-20)
Claim 109:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 108.  In regard to the following limitation, Bedell teaches:
109 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said straight fee-tax type by adding a flat fee-tax amount.  (Bedell:  col 6, lines 1-20)
Claim 110:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 108.  In regard to the following limitation, Bedell teaches:
110 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said straight fee-tax type by adding a percentage of a vehicle value.  (Bedell:  col 6, lines 1-20)
Claim 111:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 108.  In regard to the following limitation, Bedell teaches:
111 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said value-based fee-tax by adding a value-based fee-tax amount corresponding to one of a plurality of value ranges.  (Bedell:  col 6, lines 1-20)
Claim 112:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 108.  In regard to the following limitation, Bedell teaches:
112 (previously presented). The computer system of claim 108, wherein said set of rules further defines said fee-tax in said calculated fee-tax by adding a fractional value amount of said vehicle value.  (Bedell:  col 6, lines 1-20)
Claim 113:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 99.  In regard to the following limitation, Bedell teaches:
113 (previously presented). The computer system of claim 99, wherein said program further executable to: depict a fee-tax graphical user interface on a display surface of a client computer, said fee-tax graphic user interface by user interaction generates a fee-tax inquiry to obtain fee-taxes as function of a fee-taxing entity and fee-tax type; parses said fee-tax inquiry based on said set of rules; apply said set of rules to calculate said fee-tax based upon selection of said fee-taxing entity and said fee-tax type; and return said fee-tax payable on said motor vehicle transaction.  (Bedell:  col 6, lines 1-20)
Claim 114:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 113.  In regard to the following limitation, Bedell teaches:
114 (previously presented). The computer system of claim 113, wherein said fee-tax graphical user interface by user interaction generates a fee-tax inquiry to obtain fee-taxes as function of a fee-taxing entity, fee-tax type, and transaction type.  (Bedell:  col 6, lines 1-20)
Claim 115:	Bedell/Irwin/Stokes teaches the limitation(s) as shown in the rejection of claim 114.  In regard to the following limitation, Bedell teaches:
115 (previously presented). The computer system of claim 114, wherein said computer code is further executable to validate said fee-tax inquiry.  (Bedell:  col 6, lines 1-20)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        September 16, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691